Apollo Solar Energy, Inc. to Fund a Three-Year, $1.5 Million Sponsorship of the New Jersey Institute of Technology to Create a New CdTe Solar Material Research Center New York, NY - Apollo Solar Energy, Inc. (OTC Bulletin Board: ASOE; "Apollo" or the “Company"), a leading vertically integrated miner, refiner and producer of tellurium (Te), the core element of thin film solar panels, and high-purity tellurium-based metals for specific segments of the electronic materials market worldwide, operating in the People's Republic of China, today announced that the Company will fund a three-year, $1.5 million dollar sponsorship of the New Jersey Institute of Technology (the “NJIT”) to create a new Solar Cell Research Center focused on CdTe semiconductor material investigation. Pursuant to the terms of the agreement between Apollo and the NJIT, the NJIT will provide available laboratory instruments, equipment and personnel to develop materials and technology that will improve CdTe thin film PV efficiency.As a sponsor, Apollo will have an exclusive option and right of first refusal to obtain a royalty-bearing license on commercially reasonable terms to the NJIT’s ownership interest in certain intellectual property resulting from the research center’s performance of this agreement. "Close cooperation between the Company and the NJIT is expected to improve our semiconductor material quality and speed up our new material development,” Mr. Renyi Hou, chairman and CEO of Apollo, commented. “Currently, all the world’s supply of tellurium is a byproduct of copper, zinc or lead mining, resulting in CdTe source material with significant and uncontrollable amounts of these impurities. Apollo is the sole owner of independent tellurium mines which could supply better materials for the world’s CdTe thin film solar cell industry based upon current research.Apollo also has the refining expertise to improve the purity of the mined tellurium.We anticipate that the Apollo – NJIT cooperation will combine the NJIT’s semiconductor physics knowledge with Apollo’s refining expertise to define the CdTe material properties that may improve the CdTe solar cell efficiency significantly. This, in turn, is expected to help the CdTe solar panel manufacturers to improve the efficiency of their solar panels, and the entire thin film solar panel industry to move forward.” “The advanced research abilities of the Apollo-NJIT Solar Cell Research Center is expected to be a critical element that differentiates our company from other competitors in the same market.The combined group of scientists has already made significant progress in understanding CdTe semiconductor operation," commented Mr.
